IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60524
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

LARRY RICHARDSON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 4:93-CR-3-WS
                        - - - - - - - - - -
                           July 17, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Richardson, federal prisoner # 03436-043, appeals the

denial of his motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255.   Richardson contends that his

conviction under 18 U.S.C. § 924(c)(1) should be vacated.    He

argues that his guilty plea was not knowing and voluntary because

he did not comprehend the meaning of “use” and “carry” and that

the Supreme Court’s decision in Bailey v. United States, 116

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR . R.
47.5.4.
                           No. 96-60524
                               - 2 -

S. Ct. 501 (1995), illustrates Congress’ intent that active

employment of a gun be evident under both the “use” and “carry”

prongs of § 924(c)(1).

     We have reviewed the record and the briefs and discern no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.   See United States v. Richardson, No.

4:96-cv-1WS (S.D. Mississippi July 16, 1996).   Richardson’s

motion to file an out-of-time reply brief is GRANTED, and the

judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.